Citation Nr: 0907341	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral knee 
arthritis.  

4.  Entitlement to service connection for a bilateral foot 
disorder.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right leg and foot numbness.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
genitourinary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The issues of service connection for tinnitus and 
compensation under 
38 U.S.C.A. § 1151 for a genitourinary condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder was not incurred in service and is 
not causally related to service.  

2.  A bilateral knee disorder was not incurred in service and 
is not causally related to service.  

3.  A bilateral foot disorder was not incurred in service and 
is not causally related to service.  

4.  The competent medical evidence does not show that the 
veteran has an additional disability, manifested by right 
lower extremity numbness, due to medical treatment provided 
by the VA in February 2005.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a bilateral knee 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for a bilateral foot 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for right lower extremity numbness are not 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In May 2004 and January 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service connection and 
compensation under 38 U.S.C.A. § 1151 respectively.  
Subsequently in March 2006 and April 2006 the veteran was 
provided with notice of the effective date and disability 
rating regulations, pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board notes that this notice 
did not predate the initial adjudication of any claim.  Each 
claim was subsequently readjudicated, however, and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  

The Board acknowledges that it appears the veteran may be 
receiving benefits from the Social Security Administration 
(SSA) and notes that it is unclear whether all SSA records 
have been associated with the claims file.  The Board finds 
that no prejudice results from the absence of any SSA 
records, however, since a review of the record suggests that 
the only record outstanding is the SSA award letter.  The 
veteran has never reported receiving private treatment, and 
it appears that the only evidence considered by SSA, in 
addition to two SSA-related examination records which have 
been associated with the file, are VA treatment records.  The 
record contains copious treatment records from VA medical 
facilities dating before the application for SSA and 
subsequent to the award of SSA, however, and it does not 
appear that any treatment records are outstanding.  Based on 
the foregoing, any error in not obtaining SSA records is 
harmless.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

The Board also notes that no VA examination with a nexus 
opinion was conducted for the claims on appeal.  None is 
required in this case, however.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Thus, the Board finds the claims ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service treatment records do not report any complaints, 
treatment, or findings related to the knees, feet, or back, 
and the July 1969 separation examination reports normal 
clinical findings for the feet, lower extremities, and spine 
and negative histories as to foot trouble, "trick' or locked 
knee", recurrent back pain, arthritis, or "bone, joint, or 
other deformity".  

Low Back Disorder

Post-service records first indicate a history of back pain in 
August 2002.  The August 2002 VA treatment records reflect 
the veteran's history of pain that radiated down the right 
leg with numbness in the toes.  The veteran reported that he 
had also had a brief period of back pain approximately a 
month earlier, but he explained that the pain resolved so he 
did not seek treatment.  Examination of the back revealed no 
tenderness, flexion to about 45 degrees, intact extension and 
lateral bending, and positive straight leg-raise at 50 
degrees.  X-ray images of the lumbosacral spine showed mild 
degenerative changes and a computerized tomography (CT) scan 
showed a large herniated nucleus pulpous (HNP) at L5-S1.  The 
veteran was assessed with back pain secondary to herniated 
disk with right leg pain exacerbation.  Subsequent VA 
treatment records reflect continued treatment for radicular 
back pain and assessments of herniated disc and chronic low 
back pain. 

Based on the evidence of record, service connection is not 
warranted for a low back disorder as the evidence does not 
competently indicate that a low back disorder is related to 
service.  Service treatment and examination records do not 
provide any evidence indicating that a low back disorder 
began in service, and the earliest diagnosis dates 
approximately 33 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Additionally, the evidence 
does not include any medical findings suggesting that there 
is a causal relationship between service and the low back 
disorder.  Although the veteran has asserted that such a link 
exists, the veteran, as a layperson, is not competent to 
comment on the etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate that the veteran's low 
back disorder was incurred in service or is otherwise related 
to service; consequently, service connection must be denied.  

Bilateral Knee Arthritis

The first finding suggestive of a bilateral knee disorder is 
found in April 2003, when a VA examiner reported that the 
veteran had minimal pain with knee flexion.  The record notes 
that the veteran provided a four-year history of arthritis in 
the knees, and the veteran was diagnosed with osteoarthritis 
based on this history.  The record is then silent as to any 
knee problem until March 2004, when the veteran sought 
treatment for increasing bilateral knee pain.  The March 2004 
VA treatment record indicates that the veteran had bilateral 
tenderness to the patellar tendon at insertion and painful 
range of motion with resistance to flexion and that X-ray 
images showed osteoarthritic changes of the knees.  
Subsequent treatment records report treatment for the knee 
pain and an additional assessment of chondromalacia of the 
left patella.  See December 2006 VA treatment record.  

Based on the evidence of record, service connection is not 
warranted for a bilateral knee disorder as the evidence does 
not competently indicate that a knee disorder is related to 
service.  Service treatment and examination records do not 
provide any evidence indicating that a right or left knee 
disorder began in service, and the earliest diagnosis of a 
bilateral knee disorder, to include history of a diagnosis, 
is more than 30 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Additionally, the evidence 
does not include any medical findings suggesting that there 
is a causal relationship between service and the bilateral 
knee disorder.  Although the veteran has asserted that such a 
link exists, the veteran, as a layperson, is not competent to 
comment on the etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate that the veteran's 
bilateral knee disorder was incurred in service or is 
otherwise related to service; consequently, service 
connection must be denied.  



Bilateral Foot Disorder

Post-service medical records indicate that the veteran 
reported a history of pain in the bilateral small toe in 
April 2003.  See April 2003 VA treatment record.  The record 
also reflects the veteran's history of corns on his feet.  
The veteran was then noted to have a corn on the medial side 
of each fifth toe in May 2003.  See May 2003 VA treatment 
record.  The corns were reduced, and the veteran was ordered 
custom arch supports.  Subsequent VA medical records report 
that the corns recurred (and were re-reduced) in July 2003 
and March and July 2004.  The subsequent treatment records 
also report additional findings of pes cavus, plantar 
fasciitis, and diabetic neuropathy.  See, e.g., July 2003, 
March 2004, and July 2005 VA treatment records.  The evidence 
indicates that the feet were otherwise negative for 
deformity.  See, e.g., January 2007 VA podiatry record 
(examination negative as to hammertoe, hallux valgus, hallux 
rigidus, bony prominence, pes planus, or charcot joints).

Based on the evidence of record, service connection is not 
warranted for a bilateral foot disorder as the evidence does 
not competently indicate that a low back disorder is related 
to service.  Service treatment and examination records do not 
provide any evidence indicating that a bilateral foot 
disorder began in service, and the earliest diagnosis is 
approximately 34 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Additionally, the evidence 
does not include any medical findings suggesting that there 
is a causal relationship between service and the bilateral 
foot disorder.  Although the veteran has asserted that such a 
link exists, the veteran, as a layperson, is not competent to 
comment on the etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate that the veteran's 
bilateral foot disorder was incurred in service or is 
otherwise related to service; consequently, service 
connection must be denied.  



Compensation under 38 U.S.C.A. § 1151

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  
Thus, the veteran is required to show an element of fault on 
the part of the VA in addition to showing that the VA 
treatment resulted in additional disability.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b)(2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)) (2008).

The veteran contends that he has numbness in the right lower 
extremity, primarily in the right foot, as a result of a 
February 2005 nerve block. The veteran has reported that 
during the February 22, 2005, nerve block he endured 
"severe" pain and that subsequent to the nerve block, he 
experienced numbness in the right foot and leg, cramps in 
both legs, and balance problems.  The veteran stated that he 
was told that the nerve block "must have hit a nerve causing 
the numbness in [his] foot and leg.  The veteran has denied 
having numbness prior to the nerve block.  See, e.g., April 
2006 statement.  

The record indicates that the veteran had a pain block 
performed at a VA medical center on February 7, 2005.  
Subsequently on February 23, 2005, the veteran reported 
having increased pain and new numbness in the right lower 
extremity since the February 7th nerve block.  The veteran 
indicated that he felt increased pain during the nerve block 
and some numbness on the plantar surface of the right foot 
prior to leaving the hospital on February 7th, which never 
resolved.  Examination revealed that motor strength was 4/5 
and symmetrical but sensation was decreased to pinprick in 
the nodermatomal distribution/L5 and plantar surface of the 
right foot.  Proprioception was intact.  The examiner noted 
that the veteran had a large HNP and stated that the symptom 
was likely an extension of the underlying spine pathology.  

A May 2005 VA treatment record reports the veteran's history 
of pain in his right lower extremity during his February 2005 
epidural.  The record notes that motor strength was 4+/5 in 
this right lower extremity secondary to pain and 5/5 in his 
left lower extremity.  Sensation was full and reflexes were 
present and equal.  The veteran was assessed with status-post 
HNP.  Subsequent VA treatment records dating in June and July 
2005 report the veteran's history of improved, though still 
persistent, numbness.  A magnetic resonance imaging (MRI) 
scan revealed no acute changes from the prior MRI in July 
2004.  The veteran was started on neuropathics and advised 
the back surgery might provide benefit.  

A June 2006 VA podiatry reflects the veteran's history of 
paresthesia and burning.  Monofilament and vibratory testing 
revealed normal sensation in the left foot but monofilament 
and vibratory testing revealed diminished sensation in the 
right foot.  The veteran was assessed with diabetic 
neuropathy.  

A January 2007 VA podiatry record indicates that pulses were 
intact bilaterally but there was a history of paresthesia and 
burning.  Monofilament testing was normal on the left and 
diminished on the right.  Vibratory testing was diminished 
bilaterally.  The veteran was diagnosed with diabetic 
neuropathy and pes cavus.  

After reviewing all relevant evidence, the Board finds that 
the evidence does not indicate that compensation is warranted 
under 38 U.S.C.A. § 1151 for right leg and foot numbness.  

Initially, the Board notes that the evidence does not suggest 
that the veteran had an "additional disability" after the 
February 2005 nerve block.  Rather, the evidence indicates 
that the veteran has reported histories of numbness in the 
right lower extremity since at least August 2002 and the 
medical evidence does not suggest that numbness increased in 
extent or duration after the nerve block.  See August 2002 
(history of numbness and tingling), April 2003 (finding of 
diminished sensation along right foot), and August 2004 
(finding of paresthesia along L2-L3 dermatone) VA treatment 
records.  See also April 2004 claim for compensation (claimed 
numbness in feet).  

Additionally, even assuming the veteran's right lower 
extremity numbness could be considered an "additional 
disability", review of the evidence reveals no medical 
opinion which contains any indication that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the nerve block.  As stated above, merely showing 
that the veteran has an additional disability is not 
sufficient to establish causation.  Although the veteran 
offered his own opinion that his right lower extremity 
numbness was due to improper VA treatment, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that the veteran has asserted that a doctor 
told him the right lower extremity numbness was due to the 
nerve block.  Those statements by the veteran are not 
sufficient to support the claim, however.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  
Therefore, the veteran's statement that he was told by 
medical professional that his right lower extremity numbness 
was caused by the VAMC-provided nerve block is not competent 
evidence.  

In summary, the competent medical evidence does not show that 
the veteran has an additional disability due to medical 
treatment provided by the VA in February 2005.  Additionally, 
the evidence does not demonstrate any fault on the part of 
the Department in furnishing the nerve block.  Accordingly, 
the Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for right lower 
extremity numbness, claimed to be caused by medical treatment 
provided by the VA, are not met.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.   

Service connection for a bilateral foot disorder is denied.  

The claim for compensation under 38 U.S.C.A. § 1151, for 
right lower extremity numbness is denied.


REMAND

Further development is needed on the claim of service 
connection for tinnitus.  The veteran contends that he has 
tinnitus as a result of in-service noise exposure to tanks.  
The evidence of record indicates that the veteran was an 
armor crewman in service, which suggests that he was exposed 
to noise, and post-service records report the veteran's 
history of tinnitus "for as long as he can remember" and 
"since service."  See, e.g., March 2005 Fetterman treatment 
record.  No VA examination has been conducted for this claim 
and the record does not include any nexus opinions.  In light 
of the evidence of possible noise exposure in service and the 
veteran's competent history of tinnitus since service, the 
Board finds that a VA examination is needed to determine if a 
nexus exists between the veteran's tinnitus and service.  See 
38 U.S.C.A. § 5103A(d).   

Further development is also needed on the claim for 
compensation under 38 U.S.C.A. § 1151 for a genitourinary 
disorder.  The veteran contends that he has a genitourinary 
disorder, characterized by weak urinary stream, urinary 
incontinence, and erectile dysfunction, as a result of the 
prescription of Metformin by a VA medical practitioner.  

The evidence indicates that the veteran was initially 
prescribed daily doses of 500 mg Metformin in April 2003.  In 
July 2003, the dosage was increased to500 milligrams twice 
daily, but then amended to three times daily after the 
veteran reported that he had already been taking it twice 
daily.  The dosage was then increased again in September 2003 
to 1000 milligrams twice daily.  

October 3, 2003, VA medical records indicate that the veteran 
sought emergency treatment for a two week history of 
dizziness, weakness, constipation, decreased heart rate, 
nausea, and fatigue.  An October 2006 VA treatment record 
indicates that the veteran was taken off Metformin "for 
now" due to elevated creatinine the previous week.  He was 
also assessed with rule out lactic acidosis.  An October 9, 
2003, VA treatment record indicates that the veteran's 
lactate level was elevated, "presumably" due to the 
Metformin.  The record notes that veteran was telephoned and 
advised to stop taking Metformin and to go to the emergency 
room if he felt ill.  After receiving this call, the veteran 
returned to the emergency room, reporting that he still felt 
weak and nauseas.  He indicated that he had lost 12 pounds in 
the previous two weeks, though he also indicated that he had 
been on a new (ADA) diet.  After examination and review of 
the laboratory results, the veteran was assessed with 
weakness secondary to the new diet and Metformin.  The 
veteran was advised to stop taking Metformin and to continue 
the diet.  

In November 2003 the veteran reported having a weak urinary 
stream, which he reported started when he started taking 
Metformin and which did not improve with the discontinuation 
of Metformin.  No diagnosis was made at that time.  
Subsequent VA treatment records report the veteran's 
continued history of weak stream, as well as complaints of 
nocturia and difficulty with bowel movements.  The evidence 
indicates that the veteran was initially suspected of having 
benign prostatic hyperplasia (BPH) but this diagnosis was not 
confirmed by a flexible sigmoidoscopy.  The symptoms have 
also been suspected of being due to the veteran's HNP but 
this link is also not confirmed.  Current treatment records 
indicate a diagnosis of "LUTS", which means lower urinary 
tract symptoms and erectile dysfunction.  

After review of the evidence, the Board finds that a VA 
examination should be conducted and an opinion obtained to 
determine whether the veteran has a (service-connectable) 
genitourinary disorder and, if so, whether it was proximately 
caused by VA treatment and whether VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The AMC should schedule the veteran 
for a VA audiometric examination and 
obtain an opinion on whether it is at 
least as likely as not that the veteran's 
tinnitus is etiologically related to 
service.  The examiner should review the 
veteran's claims file and medical record 
and indicate that this has done this in 
the examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

2.  The AMC should also schedule the 
veteran for a VA examination to determine 
the nature and etiology of his 
genitourinary condition.  The examiner 
should review the veteran's entire claims 
file and medical record, and indicate 
that this has done this in the 
examination report.  After a thorough 
examination and review of the veteran's 
medical records and claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that a genitourinary disorder was 
proximately caused by the use of 
Metformin.  If so, the examiner should 
also provide an opinion as to whether 
there was carelessness, negligence, lack 
of proper skill, or error in judgment in 
the care provided by the VA medical 
practitioner in the prescription or 
prescription management of Metformin.  
The examiner is also requested to state 
whether the genitourinary disorder was an 
event that was not reasonably foreseeable 
in the prescription of Metformin.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


